In an action by the wife for a judicial separation, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated October 29, 1962, as granted her motion and: (a) as awarded her pendente lite, alimony of $100 a week, commencing October 19, 1962 (the return date of her motion); (b) as directed him to pay the rent of the apartment occupied by her and by their infant child; and (c) as awarded her a counsel fee of $350, with leave to apply to the trial court for an additional counsel fee. Order modified as follows: (1) by reducing the alimony to $60 a week for the period of October 19, 1962 to and including November 30, 1962; *1012(2) by providing that, beginning asl of December 1, 1962, the alimony shall be $100 a week; and (3) by adding to the third decretal paragraph which directs the defendant to pay the rent of the apartment, a provision limiting such direction to the rent payable tip to and including November 30, 1962. As so modified, order, insofar as appealed from, affirmed, without costs. In our opinion, the award of $100 a week, plus the direction that defendant pay the rental of the apartment, amounting to $167.70 per month, was excessive. The lease of the apartment was to expite on November 30, 1962; and appropriate provision should have been made in the order to cover the defendant’s anticipated removal from the apartment at or prior to that time. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.